department of the treasury internal_revenue_service uniform issue list no washington d c tax_exempt_and_government_entities_division ne poe tears to cp rast legend state a plan x plan y program z dear this letter is tn response to a request for a ruling letter submitted on your behalf by your authorized representative on date and modified by correspondence dated date the requested ruling concerns the applicability of sec_415 of the internal_revenue_code code to certain inactive members who are fully vested participants in plan x and wish to make voluntary contributions to plan x in order to purchase program z enhancements the following facts and representations have been submitted on your behalf plan x is a defined_benefit_plan established for teachers and administrators of public schools in state a your authorized representative has represented that plan x is qualified under code sec_401 and is a governmental_plan as described in code sec_414 plan x includes a mandatory employee contribution feature and certain elective contribution features employer is required to pick up all of the participants’ mandatory_contributions service under plan x is time that an individual has worked as a teacher administrator or other state a public employee and for which the individual has paid or transferred retirement contributions to plan x and also includes certain military service and authorized leaves of absence each creditable page state a recently enacted legislation which establishes program z program z is an alternative superannuation retirement benefit program for plan x participants program z is available for both active and inactive plan x participants an inactive_participant is a participant who has funds on account with plan x but is not currently making retirement contributions via regular payroll deductions and is not on an authorized leave of absence program z provides an enhanced retirement benefit for qualified retired members increasing the retirement allowance by an additional two percent for each full year of creditable service in excess of years up to the statutory maximum of percent of the participant’s three-year salary average participation in program z is mandatory for participants hired on or after date and such participants will be required to make contributions to plan x equal to percent of regular compensation any plan x participant who was a participant before date - including inactive participants - may irrevocably elect to participate in program z on or after j anuary and before date any participant of a contributory retirement_system who transfers into plan x may irrevocably elect to participate in program z within days of establishing participation in such system to be eligible for program z a participant must have at least years of creditable service at least of which must have been as a participant of plan x or as a teacher in plan y in addition a participant must contribute at the new rate of percent of compensation_for at least five years or if retiring within less than five years of date must pay to plan x the equivalent of five years of retirement contributions pincite percent for inactive participants who elect to retire under program z the percent contribution rate is based upon the participant’s last months of regular compensation with credit for contributions made during the participant’s last five years of creditable service based on the foregoing facts and representations your authorized representative has requested a ruling that code sec_415 is applicable to inactive participants of plan x who are fully vested participants in plan x and seek to make voluntary contributions to plan x in order to purchase program z enhancements code sec_415 provides in general that if an employee makes one or more contributions to a defined benefit governmental_plan within the meaning of sec_414 to purchase permissive_service_credit under such plan then the requirements of this section shall be treated as met only if certain requirements pertaining to the sec_415 limits on annual_additions are met code sec_415 states that for purposes of this subsection the term permissive_service_credit means service_credit i recognized by the governmental_plan for purposes of calculating a participant’s benefit under the plan ii which such participant has not received under such governmental_plan and iii which such participant may receive only by making a voluntary additional_contribution in an amount determined under such governmental_plan which does not excced the amount necessary to fund the benefit attributable to such service_credit page under code sec_415 a governmental_plan participant can not purchase credit for service in the plan under which he has already received that service thus code sec_415 operates only in situations where credit has not been provided by the plan to the employee for a period_of_service in the present situation plan x and program z constitute two benefit structures in one plan because the factor used to determine which benefit structure is applicable to a participant is the participant’s hire date accordingly the plan has already provided service_credit for the benefit that is provided by program z furthermore the present situation involves inactive participants therefore with respect to your requested ruling we conclude that code sec_415 is not applicable to inactive participants of plan x who are fully vested participants in plan x and seek to make voluntary contributions to plan x in order to purchase program z enhancements this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you have any questions please contact sincerely yours prawter vv dein frances v sloan manager employee_plans technical branch tax_exempt_and_government_entities_division enclosures notice deleted copy of ruling letter
